                                                                                                Exhibit
10.1



Charter Communications, Inc.
 
Amended and Restated Executive
Cash Award Plan
 
 
June 2005
 
Amended 2006
 
Amended and Restated in 2007
 



--------------------------------------------------------------------------------


 
Charter Communications, Inc.
Amended and Restated Executive Cash Award Plan
 
Article 1. Establishment and Purpose.

 
The Compensation and Benefits Committee of the Board of Directors of Charter
Communications, Inc. hereby establishes the Charter Communications, Inc.
Executive Cash Award Plan effective as of January 1, 2005, adopted June 2005 and
amended in 2006 and 2007.  The purpose of the Plan is to provide greater
incentive to, and retain the services of, certain Board-designated officers of
Charter Communications, Inc. and its subsidiaries and affiliates as now or
hereinafter constituted to achieve the highest level of individual performance
and contribute to the success of the Company.
 
Article 2. Eligibility.
 
Select Officers of the Company or any of its subsidiaries or affiliates, as
recommended by the CEO and approved by the Committee, shall be eligible to
participate in this Plan.
 
Article 3. Administration of the Plan.

 
The Committee shall have full responsibility and authority to interpret and
administer the Plan, including the power to promulgate rules of Plan
administration, the power to settle any disputes as to rights or benefits
arising from the Plan, the power to appoint agents and delegate its duties, and
the power to make such decisions or take such actions as the Committee, in its
sole discretion, deems necessary or advisable to aid in the proper
administration of the Plan. Actions and determinations by the Committee shall be
final, binding, and conclusive for all purposes of the Plan.
 
Article 4. Participants.

 
As soon as feasible after the adoption of this Plan, the Committee shall
designate from the eligible officers those who will participate in the Plan.
 
Article 5. Grants of Plan Awards.

 
Each individual selected as a Participant was granted a Plan Award which
represents an opportunity to receive cash payments in accordance with, and
subject to the terms and conditions of, this Plan. For each Participant who is
granted a Plan Award, a Plan Award Account will be established. A Participant’s
Plan Award Account will be credited in  book entry format.  For the Plan Awards
made in year 2005, the amount credited to a Participant's Plan Award Account was
based on
 
 
1

--------------------------------------------------------------------------------


 
 
the Participant's Base Salary as of the time of Plan approval or hire date and
for the year 2006, Plan Awards were made based upon a Participant’s Base Salary
as of their hire date.
 
For those Participants receiving awards beginning in 2005 ("2005 Award
Participants"), the amounts have been and will be credited as follows:
 


 
Year
            Amount Credited as of May 1 of the Year
   
2005
100% of Base Salary
2006
  20% of Base Salary
2007
  20% of Base Salary
2008
  20% of Base Salary
2009
  20% of Base Salary
   



 
For those Participants receiving awards beginning in 2006, ("2006 Award
Participants") the amounts have been and will be credited as follows:
 
Year
            Amount Credited as of May 1 of the Year
   
2006
100% of Base Salary
2007
  20% of Base Salary
2008
  20% of Base Salary
2009
  20% of Base Salary
2010
  20% of Base Salary
   



 
Article 6. Vesting and Payment(s) of Plan Awards.
 
(a) A Participant will only be entitled to receive payment(s) from his or her
Plan Award Account balance pursuant to the Participant’s Plan Award if he or she
remains employed by the Company continuously from the date of his or her initial
participation through the end of the calendar year in which his or her Plan
Award Account becomes vested, and only to the extent the Plan Award Account
becomes vested, in accordance with the following schedule.  Payment of such
vested amount will be made within two and one half months after the end of the
applicable year, provided that all conditions to payment are satisfied, as
follows:
 
 
2

--------------------------------------------------------------------------------


 


 
2005 Award Participants
 
 
Year
Vested Portion of Balance of Plan Award Account as
of Year End that is Vested and Shall be Paid Out
   
2005
    0% of Plan Award Account Balance
2006
    0% of Plan Award Account Balance
2007
  50% of Plan Award Account Balance
2008
    0% of Plan Award Account Balance
2009
100% of Plan Award Account Balance
   



 
2006 Award Participants
 
Year
Vested Portion of Balance of Plan Award Account as
of Year End that is Vested and Shall be Paid Out
   
2006
    0% of Plan Award Account Balance
2007
    0% of Plan Award Account Balance
2008
  50% of Plan Award Account Balance
2009
    0% of Plan Award Account Balance
2010
100% of Plan Award Account Balance
   



(b) Notwithstanding the above schedules, should a Participant’s employment
terminate due to death or Disability (as that term is defined in Article 15
below), the Participant shall be paid: (1) the balance of the Participant’s Plan
Award Account as of the end of the calendar year prior to the calendar year in
which the Participant’s employment terminated, and (2) a prorated portion of the
amount to be credited to the Participant’s Plan Award Account for the calendar
year in which the Participant’s employment terminated equal to the amount
otherwise to be credited for that calendar year in accordance with Article 5,
multiplied by a fraction, the numerator of which is the total number of months,
full or partial, that the Participant was employed during the applicable year,
and the denominator of which is twelve (12).
 
(c) Notwithstanding the above schedules and the schedules in Section 5 hereof,
in the event that a Change of Control to the Company occurs , at such time as
any severance payments shall become due and payable under a Participant’s
employment agreement, (i) all amounts that would have been awarded to such
Participant under Section 5 had such Participant remained employed by the
Company in good standing for the term of this Plan, shall be immediately awarded
to such Participant assuming Participant’s then-current Base Salary continued
unchanged throughout the term of this Plan; and (ii) 100% of such Participant's
Plan Award Account Balance after such Awards shall immediately become due and
payable by the Company to the Participant; provided that, the event giving rise
to severance payments becoming due and payable under the Participant’s
employment agreement occurs either (a) upon or within thirty days before or
thirteen (13) months
 
 
3

--------------------------------------------------------------------------------


 
 
after a Change of Control, or (b) prior to a Change of Control at the request of
a prospective purchaser whose proposed purchase would constitute a Change of
Control upon its completion.
 
Except as provided above in the event of death, Disability or a Change of
Control, if a Participant’s employment with the Company and its subsidiaries and
affiliates terminates for any reason before the day on which all or a portion of
the Participant’s Plan Award Account becomes vested, the Participant shall
forfeit the right to receive any amount that has not previously become vested in
accordance with the schedule described above.
 
Article 7. Conditions To Payment, Nonalienation of Benefits.
 
(a) A Participant’s eligibility for, and right to receive, any payment from the
Participant’s Plan Award Account under this Plan (except in the event of the
Participant’s intervening death) is conditioned upon:
 
(1) the Participant first executing and delivering to Charter an Acceptance
Agreement (“Agreement”) in form and substance satisfactory to Charter’s legal
counsel, effectively releasing and giving up all claims the Participant may have
against the Company (and each of their respective controlling shareholders,
employees, directors, officers, plans, fiduciaries, insurers and agents) arising
out of or based upon any facts or conduct occurring prior to the date on which
the Agreement is executed and containing additional restrictions on
post-employment use of confidential information, non-competition and
non-solicitation and recruitment of customers and employees which are the same
as are contained in the standard form employment agreement for executive
officers then used by the Company (or if no such agreement then exists, the most
recent form of employment agreement used by the Company for one or more
executive officers containing any such restrictions). The Agreement will be
drafted by Charter, will be based upon the standard form employment agreement,
if any, then being utilized by Charter for executive separations when severance
is being paid (with such additional restrictions as to use and disclosure of
confidential information, non competition and non solicitation and recruitment
of customers and employees), and will be provided to the Participant within ten
(10) business days after the Participant is eligible to receive a payment.  The
Agreement will require the Participant, after his or her employment  terminates,
to consult with Company representatives and/or voluntarily appear as a witness
for trial or deposition (including the preparation for any such testimony) in
connection with any claim which may be asserted by or against the Company, any
investigation or administrative proceeding, any matter relating to a franchise,
or any business matter concerning the Company or any of its transactions or
operations in which the Participant was directly or indirectly involved or about
which the Participant may have relevant factual knowledge or information; and
 
(2) the Participant  executing and delivering the Agreement to Charter within
twenty-one (21) days after delivery of the document (or such other time period
as may be established for persons under the age of forty (40) or as may be
required by applicable law), and all conditions to the effectiveness of that
agreement and the releases contemplated thereby
 
 
4

--------------------------------------------------------------------------------


 
having been satisfied (including, without limitation, the expiration of any
applicable revocation period without revoking acceptance).
 
(b) Neither Plan Awards nor any other right or benefit under this Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge the same shall be void and shall not be recognized or given effect by
the Company or the Committee.
 
Article 8. No Deferrals.

 
No deferral of compensation (as defined under U.S. Internal Revenue Code Section
409A or guidance thereto) is intended under this Plan.


Article 9. Funding.

 
No promises made under this Plan shall be secured by any specific assets of the
Company, nor shall any assets of the Company be designated as attributable or
allocated to the satisfaction of such promises. Payments under this Plan shall
be made from the Company’s general assets.
 
Article 10. Non-exclusivity Of This Plan.

 
The adoption of this Plan shall not be construed as creating any limitations on
the power of the Company’s Board of Directors or the Committee to adopt such
other compensation arrangements as either may deem desirable for any
Participant.
 
Article 11. No Employment Rights.
 
The adoption of this Plan, and designating any employee as a Participant, shall
not be construed as granting a Participant any right to employment for any
specific period of time.
 
Article 12. Amendment, Suspension, or Termination of Plan.
 
The Board or Committee may from time to time amend, suspend, or terminate the
Plan, in whole or in part, except that (a) no such amendment, suspension, or
termination shall materially adversely affect the rights of any Participant in
respect of any Plan Award previously vested and not yet paid, and (b) if the
Plan is terminated, then a Participant who is employed as of the time this
termination occurs shall be paid, subject to the provisions of Article 7, an
amount equal to (i) the amount the Participant would have been entitled to under
the Plan if the Participant had been employed through December 31, 2009 for 2005
Award Participants and through December 31, 2010 for 2006 Award
 
 
5

--------------------------------------------------------------------------------


 
 
Plan Participants (assuming that the Participant’s Base Salary for purposes of
the initial contribution is the Participant’s Base Salary in effect as of the
date the Participant first becomes included in the Plan, and that it would
increase by 3.5% annually thereafter), multiplied by a fraction, the numerator
of which is the number of full months between the effective date of the Plan and
the date the Plan terminated, and the denominator of which is 60, less (ii) any
payments previously made to the Participant under the Plan and any Plan Award
vested but not yet paid under the Plan (but which otherwise is required to be
paid notwithstanding termination of the Plan). This amount will be paid out in a
lump sum within sixty (60) days after the Plan terminates and all conditions to
payment specified in Article 7 are satisfied, but in no event later than two and
one-half months after the end of the calendar year in which all the conditions
to payment are satisfied.
 
Article 13. No Constraint on Corporate Action.

 
Nothing in this Plan shall be construed to: (i) limit, impair, or otherwise
affect the Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (ii) limit the right or power of the Company to take any
action which such entity deems to be necessary or appropriate.
 
Article 14. Governing Law, Effect, Forum.

 
The Plan and each Plan Award shall be governed by the laws of the State of
Missouri, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Plan to the substantive
law of another jurisdiction. Recipients of a Plan Award under this Plan are
deemed to submit to the exclusive jurisdiction and venue of the United States
District Court for the Eastern District of Missouri (if federal jurisdiction
exists) and the St. Louis County Circuit Court, to resolve any and all issues
that may arise out of or relate to this Plan or any related Plan Award and to
have waived any objection that any such federal or state court is not a proper
or convenient forum. Payments received under this Plan will not constitute or be
deemed compensation for purposes of any other benefit plan of the Company.
 
Article 15. Definitions.

 
For purposes of this Plan, the following definitions will control:
 
 
a.
“Base Salary” means the salary of record paid to a Participant as an annual rate
of salary, excluding amounts received under an annual incentive plan or other
incentive or bonus plan or compensation, and excluding any amounts payable as
benefits.

 
 
b.
“Board” means the Board of Directors of Charter.

 
 
c.
"Change of Control" shall have the meaning set forth in the Company’s “2001
Stock Incentive Plan”.

 
 
6

--------------------------------------------------------------------------------


 
 
 
d.
“Committee” means the Compensation and Benefits Committee of the Board or a
subcommittee thereof, or any other committee designated by the Board to
administer this Plan. If the Committee does not exist or cannot function for any
reason, the Board may take any action under the Plan that would otherwise be the
responsibility of the Committee.

 
 
e.
“Company” means Charter Communications, Inc., a Delaware corporation and its
subsidiaries and affiliates as now or hereinafter constituted.

 
 
f.
“Charter” means Charter Communications, Inc., a Delaware corporation.

 
 
g.
“Disability” means such permanent physical or mental impairment as renders a
person eligible to receive disability benefits under the long-term disability
plan maintained by the Company, if the person is covered by such a plan; and if
the person is not covered by such a plan, under the Social Security Act.

 
 
h.
“Distribution Date” shall have the meaning set out in Section 6 (c).

 
 
i.
“Participant” means any eligible officer or key employee selected by the
Committee in its sole discretion to participate in the Plan pursuant to Article
4 and his or her personal representative and/or executor.

 
 
j.
“Plan” means the Charter Communications, Inc.  the Amended and Restated
Executive Cash Award Plan.

 
 
k.
“Plan Award” means an award granted to a Participant pursuant to Article 5.

 
 
l.
“Plan Award Account” means a book entry account maintained for each Participant
in accordance with Article 5.

 


 
7

--------------------------------------------------------------------------------

 

